DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 2, --an-- should be inserted before “animal”.
Abstract, line 3, --an-- should be inserted before “animal”.
Paragraph [0072], line 2, --as shown in Figs. 1 and 2-- should be inserted after “an overlay fashion”.
Paragraph [0075], lines 4-5, “the detector” should be replaced by --an X-ray detector--.
Paragraph [0077], line 4, “first and second rails 21 and 22” should be replaced by --first rail 21 and the second rail 22--.
Paragraph [0077], lines 4-5, “first and second rails 21 and 22” should be replaced by --first rail 21 and the second rail 22--.
Paragraph [0077], line 6, “first and second rails 21 and 22” should be replaced by --first rail 21 and the second rail 22--.
Paragraph [0088], line 3, --50-- should be inserted after “object”.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-26 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method comprising: 
acquiring a first image of an object inside a human or an animal with a first X-ray detector of an X-ray imaging system during an interventional radiology procedure on the human or the animal; 
acquiring a second image of the object with the X-ray imaging system during the interventional radiology procedure, at a time later than acquiring the first image of the object; 
determining a displacement of the first X-ray detector based on the first image and the second image; and
moving the first X-ray detector by the displacement, with an actuator of the X-ray imaging system; 
wherein the X-ray imaging system comprises the first X-ray detector, a second X-ray detector, the actuator; 
wherein the first X-ray detector and the second X-ray detector are each capable of acquiring an image; 

wherein a detection area of the first X-ray detector is smaller than a detection area of the second X-ray detector; 
wherein the actuator is configured to move the first X-ray detector relative to the second X-ray detector in one or more directions; 2Application No.Attorney Docket No. 1810-0071USand
wherein one of the one or more directions is not perpendicular to an imaging plane of the second X-ray detector.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 1, wherein the object comprises a marker configured to show a contrast in the first image and the second image.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method of claim 1, wherein determining the displacement of the first X-ray detector comprises subtracting a background from the first image or the second image, or comprises determining a differential between the first image and second image.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
acquiring the second image of the object with the X-ray imaging system comprises acquiring the second image .
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method of claim 1, wherein acquiring the second image of the object with the X-ray imaging system comprises acquiring the second image .
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The method of claim 1, further comprising: 
determining an area of interest containing the object by taking images with the second X-ray detector; 
moving the first X-ray detector to have the detection area of the first X-ray detector overlap with the area of interest.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended as follows:
containing the object comprises .
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The method of claim 1, wherein the actuator comprises a material that is selected from a group consisting of aluminum, aluminum composite, carbon [[fiber]] fiber, and a combination thereof.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The method of claim 1, wherein the actuator comprises a first rail and a second rail; wherein the first X-ray detector is configured to slide along the first rail; and wherein the first rail is configured to slide along the second rail, wherein the first rail and the second rail [[rails]] are not parallel.
Appropriate correction is required.
Claims 17-26 are objected to because of the following informalities: 
Claim 17 should be amended as follows:
17. (Proposed Amendments) The method of claim 1, wherein the first X-ray detector comprises: 
an X-ray absorption layer comprising an electrode; 

a second voltage comparator configured to compare the voltage of the electrode to a second threshold;  4Application No.Attorney Docket No. 1810-0071US 
a counter configured to register a number of X-ray photons absorbed by the X-ray absorption layer; and
a controller; 
wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage of the electrode equals or exceeds an absolute value of the first threshold; 
wherein the controller is configured to activate the second voltage comparator during the time delay; 
wherein the controller is configured to cause the number of X-ray photons absorbed by the X-ray absorption layer registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage of the electrode equals or exceeds an absolute value of the second threshold.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
Claim 19 should be amended as follows:
19. (Proposed Amendments) The method of claim 17, wherein the controller is configured to activate the second voltage comparator at a beginning or an expiration of the time delay.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The method of claim 17, wherein the first X-ray detector further comprises a voltmeter, wherein the controller is configured to cause the voltmeter to measure the voltage of the electrode upon an expiration of the time delay.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:
Claim 21 should be amended as follows: 
21. (Proposed Amendments) The method of claim 17, wherein the controller is configured to determine an X-ray photon energy based on a value of the voltage of the electrode measured upon an expiration of the time delay.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The method of claim 17, wherein a rate of change of the voltage of the electrode is substantially zero at an expiration of the time delay.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The method of claim 17, wherein a rate of change of the voltage of the electrode is substantially non-zero at an expiration of the time delay.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities: 

27. (Proposed Amendments) A computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer implementing a method comprising: 
acquiring a first image of an object inside a human or an animal with a first X-ray detector of an X-ray imaging system during an interventional radiology procedure on the human or the animal; 
acquiring a second image of the object with the X-ray imaging system during the interventional radiology procedure, at a time later than acquiring the first image of the object; 
determining a displacement of the first X-ray detector based on the first image and the second image; and
moving the first X-ray detector by the displacement, with an actuator of the X-ray imaging system;  6Application No.Attorney Docket No. 1810-0071US 
wherein the X-ray imaging system comprises the first X-ray detector, a second X-ray detector, the actuator; 
wherein the first X-ray detector and the second X-ray detector are each capable of acquiring an image; 
wherein a spatial resolution of the first X-ray detector is higher than a spatial resolution of the second X-ray detector; 
wherein a detection area of the first X-ray detector is smaller than a detection area of the second X-ray detector; 
and
wherein one of the one or more directions is not perpendicular to an imaging plane of the second X-ray detector.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-26, Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed an X-ray imaging system that comprises:
a first X-ray detector (30);
a second X-ray detector (22); and
an actuator (40, 50, 52, 60, and 80) configured to move the first X-ray detector relative to the second X-ray detector in one or more directions (column 4, line 7 - column 5, line 35);
wherein the first X-ray detector and the second X-ray detector are each capable of acquiring an image; 
wherein a spatial resolution of the first X-ray detector is higher than a spatial resolution of the second X-ray detector; 
wherein a detection area of the first X-ray detector is smaller than a detection area of the second X-ray detector; 

wherein one of the one or more directions is not perpendicular to an imaging plane of the second X-ray detector (column 4, line 7 - column 5, line 35).
 Furthermore, Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed a method that comprises: 
acquiring a first image of an object inside a human or an animal with a first X-ray detector of an X-ray imaging system during an interventional radiology procedure on the human or the animal; and
acquiring a second image of the object with the X-ray imaging system during the interventional radiology procedure, at a time later than acquiring the first image of the object. 
However, the prior art failed to disclose that the method further comprises:
determining a displacement of the first X-ray detector based on the first image and the second image; and
moving the first X-ray detector by the displacement, with an actuator of the X-ray imaging system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mielekamp et al. (U. S. Patent No. 11,026,648 B2) disclosed a volume presentation for planning a location of an injection point.
Hoornaert et al. (U. S. Patent No. 10,891,763 B2) disclosed enhanced imaging of a vascular treatment.
Nempont et al. (U. S. Patent No. 10,869,642 B2) disclosed an automatic movement detection.
Chen et al. (U. S. Patent No. 10,610,181 B2) disclosed robust calcification tracking in fluoroscopic imaging.
Hyung et al. (U. S. Patent No. 9,724,061 B2) disclosed an X-ray imaging apparatus and a method of controlling an X-ray imaging apparatus.
Florent et al. (U. S. Patent No. 9,700,209 B2) disclosed a medical imaging device for providing an image representation supporting in positioning an intervention device.
Bredno et al. (U. S. Patent No. 8,295,573 B2) disclosed a motion-compensated coronary flow from projection imaging.
Ogawa (U. S. Patent No. 7,634,308 B2) disclosed a method and a system for an X-ray diagnosis of an object in which an X-ray contrast agent is injected.
Jensen et al. (U. S. Patent No. 7,522,701 B2) disclosed a system and a method for an image composition using position sensors.
Groh et al. (U. S. Patent No. 7,170,974 B2) disclosed am X-ray device.
Crain et al. (U. S. Patent No. 6,637,936 B2) disclosed a bolus-tracking X-ray positioner.
Crain et al
Milnes (U. S. Patent No. 6,463,121 B1) disclosed interactive X-ray position and exposure control using image data as reference information.
Rudin et al. (U. S. Patent No. 6,285,739 B1) disclosed a radiographic imaging apparatus and a method for vascular interventions.
Chiu et al. (U. S. Patent No. 5,369,678 A) disclosed a method for tracking a catheter probe during a fluoroscopic procedure.
Chiu et al. (U. S. Patent No. 5,282,254 A) disclosed a method for locating an edge portion of an aperture in a filter member in an X-ray fluoroscopy apparatus.
Chiu et al. (U. S. Patent No. 5,278,887 A) disclosed an apparatus and a method for reducing an X-ray dosage during a fluoroscopic procedure.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884